+ o Return a (Form 3811) Barcode

Case: 1:20-cv-01002-JG Doc #: 10-3 Filed: 05/18/20 1 of 1. PagelD #: 280

 

COMPLETE THIS SECTION ON DELIVERY

 

 

‘a ii si

S40 Sabb 4404 21% ARPbS a5

   

A, Signature ; EJAgent
J AY CAG

x C-t-

; Recei [C. Datgot Deliver
—5__ ee 8 [ro

O. |s delivery addresa different trom tem 1? ‘es

B. Received by (Printed Name)
ifYES, enter dotvery address below: = [Z]No

 

 

17. Atiicle Addressed to:
20CV200826.
15524 DON::ROBERTO RD

VICTORVILLE °
CA 92394 Yietaryillo, A

Werilecd Gorgdlhiad cee.

12. Certified Mall (Forrf 3800) Article Number

 

 

 

3. Service Type:
{XJ carted Malt

CJ Cortited Mall Restricted Dativery

er Information

 

 

Poise leig ds
;suiy auW 940q! aisdivees! ‘gat: |!
i
r

PS Form 3811, Facsimile, July 2015

... Domestic Retura lace

 

ElAddres

 
